         Case 1:17-cv-01789-DLC Document 421 Filed 09/13/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE                         :
 COMMISSION,                                     :
                                                 :
                                                 :
       Plaintiff,                                :
                                                 :               Case No. 17-CV-1789(DLC)
                           v.                    :
                                                 :               DECLARATION OF DAVID
 LEK SECURITIES CORPORATION,                     :               J. GOTTESMAN IN
 SAMUEL LEK, VALI MANAGEMENT                     :               SUPPORT OF PLAINTIFF’S
 PARTNERS dba AVALON FA LTD,                     :               MOTION IN LIMINE
 NATHAN FAYYER, and SERGEY                       :
 PUSTELNIK,                                      :
                                                 :
               Defendants.                       :
 ________________________________________________:



I, David J. Gottesman, declare as follows:

       1.      I am admitted pro hac vice as counsel for plaintiff Securities and Exchange

Commission (the “SEC”) in this action.

       2.      I have personal knowledge of the facts presented in this declaration based upon

my review of documents relevant to this litigation. I respectfully submit this declaration in

support of the SEC’s Motion in Limine to Preclude Avalon Defendants From Offering Evidence

of References to (1) Opinions About Investigations, and (2) Alleged Hardships.

       3.      Attached hereto as Exhibit 1 is a genuine and authentic copy of a FINRA Letter

of Acceptance, Waiver and Consent regarding Serge Pustelnik, dated January 2015.

       4.      Attached hereto as Exhibit 2 are excerpts from the transcript of the deposition of

Serge Pustelnik, taken March 20 and 21, 2018.
         Case 1:17-cv-01789-DLC Document 421 Filed 09/13/19 Page 2 of 3



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct to the best of my knowledge,

information, and belief.

Executed on: September 13, 2019.

                                                         /s/ David J. Gottesman
                                                    DAVID J. GOTTESMAN




                                                2
        Case 1:17-cv-01789-DLC Document 421 Filed 09/13/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2019, a true and correct copy of the above

document was served on all counsel of record by filing this document using the CM/ECF system.


                                                           /s/ David J. Gottesman




                                               3
